United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3402
                                     ___________

Nicole Stiles,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
J.C. Penney Company, Inc.,                *
                                          *       [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                          Submitted: January 30, 2002
                              Filed: February 14, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Nicole Stiles, previously a stylist in a J.C. Penney, Inc. (Penney) salon, appeals
the district court’s1 adverse grant of summary judgment in her employment
discrimination and retaliation action against her former employer. Upon de novo
review, see Brower v. Runyon, 178 F.3d 1002, 1005 (8th Cir. 1999), we conclude the
district court properly granted summary judgment for the reasons explained in the
court’s thorough, well-reasoned opinion. No genuine issues of material fact exist,
and Penney is entitled to judgment as a matter of law.

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       Stiles’s disqualification from a makeover contest did not constitute an
actionable adverse employment action under Title VII. See LaCroix v. Sears,
Roebuck & Co., 240 F.3d 688, 691-92 (8th Cir. 2001). Even assuming that Stiles
stated a prima facie case of discrimination and retaliation with regard to her
termination, she failed to show that Penney’s reason for firing her (mischarging or
failing to charge for salon services) was pretextual. See Hutson v. McDonnell
Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995) (stating that the employment
discrimination laws do not authorize the review of an employer's business judgments
that do not involve intentional discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-